                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

TYLER S. PHILLIPS,

       Plaintiff,

v.                                                                      No. 18-cv-0918 MV/SMV

ROOSEVELT COUNTY DETENTION CENTER,
and FNU GALLOGES,

       Defendants.
                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed In Forma Pauperis

[Doc. 2], filed October 1, 2018. The Motion does not include a certified copy of Plaintiff’s inmate

account statement for the 6-month period immediately preceding this action, as required by 28

U.S.C. § 1915(a)(2). By an Order entered October 2, 2018 [Doc. 5], the Court directed Plaintiff

to cure such deficiency within 30 days or show cause why that is not possible. Plaintiff failed to

timely comply. Therefore, Plaintiff must show cause why this action should not be dismissed

without prejudice. See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003) (“Rule 41(b) . . .

has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff’s failure to

prosecute or comply with the rules of civil procedure or court[s’] orders.”).

       IT IS ORDERED that no later than December 14, 2018, Plaintiff must submit a certified

inmate account statement reflecting all transactions between April 1, 2018, and October 1, 2018,

or show cause why this action should not be dismissed for failure to comply with court orders.


                                              ____________________________________
                                              STEPHAN M. VIDMAR
                                              United States Magistrate Judge
